This bill having been heretofore filed and answered, and the answer having been replied to, an affidavit was now made for the purpose of obtaining process to obviate the mischief which the plaintiff apprehended. The affidavit stated the belief of the plaintiff's counsel, founded upon the character of the defendant and those associated with him, and upon information which the defendant had received, that there was danger of the removal of the negro slaves who were the subject of the controversy. Two of the judges, against a third (Judge Haywood), thought that there was sufficient matter in the affidavit to induce the Court to award process for the desired purpose. And then all of them agreed upon the process to be issued; namely, a ne exeat directing an arrest of the defendant, and detention until he give bond with sureties in double the amount of the value of the negroes sworn to, with condition not to remove either himself or said negroes, from this State, so as to defeat the decree which may be given in this cause.